DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 05/09/2022 have been entered.

3.	This application has pending claim(s) 1, 3-26 and 28-30.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/22/2022 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

5.	Applicants arguments filed on 05/09/2022, with respect to the rejection(s) under
35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to .
Prior art was found for the claims as follows:
Re. Claim 1, Jingu discloses:

A system, comprising: an endoscope including a scope and an image sensor [Fig.1 el 1, scope
and image sensor], the image sensor being configured to capture medical image data that
includes effective image portion data and a mechanical vignetting portion data [image sensor
configured to pick medical image data and a vignetting portion which outside the image circle
Ica, occurs within the image pick up surface of the image pick up device 12 |Fig. 2 el 31 & 32,
Para 0027], the mechanical vignetting portion data of the medical image data being generated
due to mechanical vignetting caused by a difference in the image sensor which generates the
medical image data and the scope [a first modification of the judgment method is a method of
determining luminance difference between a vignetting measurement area and an effective
image area included inside the image circle IC which is interpreted as the scope |0092];
and circuitry configured to determine evaluation information from image data which is from the
effective image portion data, and execute a control process to at least partially control at least
one of an autofocus processing, and an auto white balance processing on the endoscope on the
basis of the evaluation information [total reflection vignetting occurs, a vignetting portion,
which is not an effective image, occurs around an effective image area, and an inner surface
of a lens frame of the image pickup optical system 11 may be displayed in the vignetting
portion due to the total reflection vignetting in the inner surface |Abstract, Figs. 3-4, Para
0022-0028, 0031].

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…determine evaluation information from image data which is only from the
effective image portion data of the medical image data without using the
mechanical vignetting portion data,”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1, 3-26 and 28-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488